RENDERED: APRIL 16, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-0962-MR


STEPHEN SCHOMAKER                                                  APPELLANT



               APPEAL FROM CAMPBELL CIRCUIT COURT
v.            HONORABLE JULIE REINHARDT WARD, JUDGE
                       ACTION NO. 16-CR-00083



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, MAZE, AND TAYLOR, JUDGES.

MAZE, JUDGE: The single issue in this appeal is whether the Campbell Circuit

Court erred in denying appellant Stephen Schomaker’s motion to amend a

judgment proscribing contact with minors, including his biological children. The

judgment was based upon appellant’s guilty plea to two counts of first-degree rape,

ten counts of promoting a sexual performance by a minor, and twelve counts of
sexual abuse in the first degree. Because the circuit court did not clearly err in

denying the relief sought, we affirm.

             The victim in this case is the half-sister of appellant’s biological

children. Upon appellant’s guilty plea to the crimes charged, the trial court entered

judgment on July 20, 2017, sentencing him to twenty years’ imprisonment and

prohibiting appellant from contact with “minors without permission of his

probation officer or treatment provider. . . .” Appellant attempted to challenge the

no-contact provision regarding his biological children at sentencing, but upon

being advised of a Campbell Family Court case dealing with the issue of contact

with his biological children, the trial court declined to address the issue and

informed appellant he could raise it at a later time.

             On October 17, 2018, appellant filed a motion to amend the judgment

to permit him to correspond with his children, to be permitted to have telephone

calls with his children; and to have access to his children’s school and medical

information. After conducting a hearing on the motion, the trial court entered an

order denying the motion. This appeal followed.

             Prior to considering the merits of appellant’s contentions for reversal,

we must address the timeliness of appellant’s October 17, 2018 motion to amend

the judgment. As the Commonwealth points out, the motion to amend the

judgment was filed well beyond one year after the trial court lost jurisdiction to


                                          -2-
modify its July 20, 2017 judgment. The Commonwealth further argues that relief

is not available by treating his CR1 59.05 motion as one for relief under CR 60.02.

We agree.

                In Commonwealth v. Gross, our Supreme Court disposed of a nearly

similar question regarding the application of CR 60.02:

                As stated in previous opinions of this Court, the purpose
                of CR 60.02 is to allow the trial court a method to
                correct errors in judgments upon a showing of “facts
                or grounds, not appearing on the face of the record
                and not available by appeal or otherwise, which were
                discovered after rendition of judgment without fault
                of the party seeking relief.” Harris v. Commonwealth,
                Ky., 296 S.W.2d 700, 701 (1956); see also Gross v.
                Commonwealth, Ky., 648 S.W.2d 853, 856 (1983). The
                trial court order modifying this sentence indicated that in
                its original sentencing hearing the required pre-sentence
                investigation report opined that Gross was not eligible for
                probation as a result of his convictions. This opinion was
                not challenged at that sentencing hearing nor was it
                challenged on direct appeal in his first appeal to the
                Court of Appeals. It is only after the passage of two
                years that Gross advanced the argument to which the trial
                court agreed that his convictions were in fact eligible for
                probation. Whether Gross was eligible for probation or
                not is immaterial in this adjudication in that the issue did
                appear on the face of the record and was not challenged
                by Gross at the sentencing hearing. Therefore, the issue
                appears to be barred from any collateral attack whether
                by CR 60.02 or otherwise.

936 S.W.2d 85, 88-89 (Ky. 1996) (emphasis added).



1
    Kentucky Rules of Civil Procedure.

                                            -3-
               Unlike the situation in Gross, however, appellant here raised the issue

of contact with his biological children at sentencing and the trial court declined to

address it, advising him that he could revisit the issue at a later time. Thus,

although appellant did not request CR 60.02, we will consider its applicability to

his motion.

               CR 60.02 provides that a court may relieve a party from its final

judgment upon a satisfactory showing that one of the following grounds has been

established:

               (a) mistake, inadvertence, surprise or excusable neglect;
               (b) newly discovered evidence which by due diligence
               could not have been discovered in time to move for a
               new trial under Rule 59.02;
               (c) perjury or falsified evidence;
               (d) fraud affecting the proceedings, other than perjury or
               falsified evidence;
               (e) the judgment is void, or has been satisfied, released,
               or discharged, or a prior judgment upon which it is based
               has been reversed or otherwise vacated, or it is no longer
               equitable that the judgment should have prospective
               application; or
               (f) any other reason of an extraordinary nature justifying
               relief.

The rule also specifically provides that “[t]he motion shall be made within a

reasonable time, and on grounds (a), (b), and (c) not more than one year after the

judgment, order, or proceeding was entered or taken.”

               Subsections (a), (b), and (c) are inapplicable because appellant’s

motion to amend the judgment was lodged more than one year after entry of the

                                           -4-
judgment. No facts were alleged in the motion which would implicate subsections

(d) and (e). Thus, appellant’s only possible avenue for relief comes via subsection

(f) which requires a showing of “a reason of an extraordinary nature justifying

relief.” That avenue is foreclosed as well.

             As the Supreme Court reiterated in Gross, CR 60.02 is designed to

remedy errors only upon a showing of “facts or grounds, not appearing on the face

of the record and not available by appeal or otherwise, which were discovered after

rendition of judgment without fault of the party seeking relief.” 936 S.W.2d at 88

(citation omitted). Even had appellant properly sought relief under this rule, he

could not satisfy its standard for obtaining relief because: 1) the facts and grounds

underpinning his CR 59 motion do appear on the face of the record; 2) he did have

available other avenues of relief, including a timely motion to withdraw his guilty

plea or through an appeal; and 3) the grounds for his requested relief were known

to him at the time of judgment and were in fact addressed at sentencing. In

addition, this precise issue is being addressed in proceedings in the Campbell

Family Court.

             Finally, even if we were to conclude that Schomaker’s motion should

be treated as one under CR 60.02 to avoid the timeliness issue, we would

nevertheless affirm the denial of relief by the trial court. After conducting a

hearing, the trial court made findings on the record including: 1) that it had


                                         -5-
declined to consider appellant’s contact motion at sentencing because his family

had acted aggressively toward the victim’s mother during that proceeding; 2) that

despite his guilty plea, appellant has never accepted responsibility for his actions;

3) that because the victim still lives in the same home as appellant’s biological

children, contact would further complicate an already difficult family dynamic;

and 4) that a parent’s wish concerning contact is not always what is in the

children’s best interest. In addition to these factors, we note that appellant does not

argue that he has complied with the sentencing requirements that he complete the

Department of Corrections Sex Offender Treatment Program or that he attempted

to obtain the permission of his probation officer or treatment provider. Without

evidence that he complied with those sentencing requirements, his request for

contact with his biological children would appear to be premature.

             Accordingly, we affirm the judgment of the Campbell Circuit Court

denying appellant’s motion for contact with his biological children.



             ALL CONCUR.




                                          -6-
BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE:

Harry P. Hellings, Jr.    Daniel Cameron
Covington, Kentucky       Attorney General of Kentucky

                          E. Bedelle Lucas
                          Assistant Attorney General
                          Frankfort, Kentucky




                         -7-